DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 6,444,177). 
Regarding claims 1, 2, 6, and 7, Muller et al. discloses a catalytic converter for the aftertreatment of exhaust gases from an internal combustion engine (Figs. 3 and 5), comprising: an inner jacket (61); an outer jacket (10); a first tubular (16) central flow section formed by the inner jacket (61); an annular flow section (34) which has at least one catalytically active matrix (36), the annular flow section (34) is formed by the outer jacket (10) surrounding the inner jacket (61); and a 
1.Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnarsson (US 5,730,946).
Regarding claims 1-4 and 6-9, Linnarsson discloses a catalytic converter for the aftertreatment of exhaust gases from an internal combustion engine (Fig. 2), comprising: an inner jacket (wall of 13); an outer jacket (17); a first tubular (13) central flow section formed by the inner jacket (wall of 13); an annular flow section (17) which has at least one catalytically active matrix (14), the annular flow section (17) is formed by the outer jacket surrounding the inner jacket (wall of 13); and a deflecting device for deflecting the flow direction of exhaust gases; 

    PNG
    media_image1.png
    637
    847
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Linnarsson (US 5,730,946). 
Regarding claim 4, Linnarsson discloses all structural features of the claimed invention and it appears that Linnarsson at least disclose that m assumes values in the range of 0.015 < m/D < 0.44, wherein D is the inner diameter of the outer jacket or at most thru routine optimization in order to facilitate distributing the exhaust flow from the inner jacket (wall of 13) to the catalytic matrix (14) since discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller. 
Regarding claim 10, Linnarsson discloses a deflective device (illustrated deflecting) with a doom shaped having various contour shape which facilitates diverting the exhaust flow from the inner jacket to the outer jacket and Linnarsson further discloses a flat third region (illustrated third region) a change in the shape of the third region of an annular shape is within the level of one having ordinary skill in the art in view of the absence of unexpected results. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774